17-10870-jlg        Doc 826        Filed 05/30/20 Entered 05/30/20 11:29:41                      Main Document
                                                Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                          Chapter 11

RFID CORPORATION, et al.,                                       Case No. 17-10870 (JLG)
f/k/a ANGELICA CORPORATION
                                                                (Jointly Administered)
                            1
                  Debtors.

                    FINAL DECREE PURSUANT TO 11 U.S.C. § 350(a) AND
                    FED. R. BANKR. P. 3022 CLOSING CHAPTER 11 CASES

         Upon the motion, dated May 1, 2020 (the “Motion”),2 of Peter Kravitz, the plan

administrator (“Plan Administrator”) under the confirmed Third Amended Joint Chapter 11 Plan

of Debtors and Debtors in Possession [Docket No. 544-1] of RFID Corporation (f/k/a Angelica

Corporation) and its affiliated debtors (collectively, the “Debtors”), pursuant to section 350(a) of

the Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 3022-1, for entry of a final decree

closing all of the chapter 11 cases listed on Annex 1 hereto, all as more fully described in the

Motion; and the Court having jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157 and 1334 and Amended Standing Order of Reference M-

431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

the Motion having been provided; and the Court having found and determined that the relief


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number, as
applicable, are as follows: RFID Corporation f/k/a Angelica Corporation (5260); Clothesline Holdings, Inc. (1081);
RFID Textile Services, Inc.–NY f/k/a Angelica Textile Services, Inc.–NY (6508); Royal Institutional Services, Inc.
(8906); and RFID Textile Services, Inc.–CA f/k/a Angelica Textile Services, Inc.–CA (5010). The location of the
Debtors’ corporate headquarters is 1105 Lakewood Parkway, Suite 210, Alpharetta, Georgia 30009.
2
  Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms in
the Motion.



56467/0003-20402337v1
17-10870-jlg        Doc 826   Filed 05/30/20 Entered 05/30/20 11:29:41               Main Document
                                           Pg 2 of 4



sought in the Motion is in the best interests of the Debtors, their estates, creditors, and all parties

in interest, and that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is

         ORDERED that the relief requested in the Motion is granted; and it is further

         ORDERED that, pursuant to section 350(a) of the Bankruptcy Code, Bankruptcy Rule

3022 and Local Rule 3022-1, the jointly administered cases listed on Annex 1 hereto are hereby

closed effective as of May 31, 2020; provided, however, that the Court shall retain such

jurisdiction as is provided in Section 13 (Retention of Jurisdiction) of the Plan, and the entry of

this Final Decree is without prejudice to the rights of the Debtors or any party in interest to seek

to reopen the Debtors’ chapter 11 cases for cause shown; and it is further

         ORDERED that the appointment and services of Prime Clerk, LLC (“Prime Clerk”) as

the claims and noticing agent in these chapter 11 cases shall be terminated effective as of the

entry of this Final Decree, provided that Prime Clerk shall as soon as practicable provide to the

office of the Clerk of the Court (the “Clerk’s Office”) the final version of the official claims

registers of each of the Debtors pursuant to any current guidelines implementing 28 U.S.C.

§ 156(c); and it is further

         ORDERED that Prime Clerk will be responsible for boxing and transporting all original

proofs of claim, in proper format, as provided by the Clerk’s Office, to (i) the Federal Archives

Record Administration or (ii) any other location requested by the Clerk’s Office. Prime Clerk is

authorized to shred or otherwise dispose of all noticing and other documents that have been

returned by the post office as undeliverable mail; and it is further

         ORDERED that within twenty (20) business days following receipt of the Tax Refund,

the Plan Administrator shall (i) file and serve his final post-confirmation quarterly report and



                                                   2
56467/0003-20402337v1
17-10870-jlg        Doc 826    Filed 05/30/20 Entered 05/30/20 11:29:41           Main Document
                                            Pg 3 of 4



(ii) pay all U.S. Trustee fees due and owing for the closed cases, together with any statutory

interest accrued thereon; and it is further

                  ORDERED that this Court shall retain jurisdiction to hear and determine all

matters arising from or related to the implementation or interpretation of this Final Decree.



Dated: New York, New York
       May 29, 2020

                                               /s/   James L. Garrity, Jr.
                                               HONORABLE JAMES L. GARRITY, JR.
                                               UNITED STATES BANKRUPTCY JUDGE




                                                     3
56467/0003-20402337v1
17-10870-jlg        Doc 826   Filed 05/30/20 Entered 05/30/20 11:29:41    Main Document
                                           Pg 4 of 4



                                          ANNEX 1

                              DEBTORS’ CHAPTER 11 CASES

Debtor Name                                                               Case No.

RFID Textile Services, Inc.–NY f/k/a Angelica Textile Services, Inc.–NY   17-10869 (JLG)
RFID Corporation f/k/a Angelica Corporation                               17-10870 (JLG)
Clothesline Holdings, Inc.                                                17-10871 (JLG)
RFID Textile Services, Inc.–CA f/k/a Angelica Textile Services, Inc.–CA   17-10872 (JLG)
Royal Institutional Services, Inc.                                        17-10873 (JLG)




56467/0003-20402337v1
